             Case 7:19-cv-08180-VB Document 27 Filed 06/19/20 Page 1 of 1
                                   Echevarria Law, PLLC
                                             P.O. Box 1053
                                      Warwick, Now York 10990

Jennifer S. Echevarria, Esq.*         EchevarriaLaw@oDtimum.net                           (845) 544-7644
*Admitted in NY` NJ. CT


                                                                 June 19, 2020


Hon. Vincent L Briccetti
United States Courthouse
300 Quarropas Street, Room 630
White Plains, New York 10601

       Re:                 Wilkins v. United parcel service, Inc., ez cr/.
                          Case No.: 19-cv-08180
                          Follow-up to Letter Motion for Discovery

Dear Judge Briccetti:

        The undersigned represents Plaintiff in the above referenced matter.

      The parties have compromised and agreed to hold virtual depositions but to allow those
who want to appear personally with the stenographer to do so.

       Plaintiff has agreed to be available for his deposition on July 16th. Defendants' counsel
have agreed to make themselves available for depositions of parties Valent, Guzman and Robinson
on dates between July 20-23, and for non-parties Griffin and Scala on dates between August 3-5,
depending on the availability of the deponents.

       Given that the discovery issues have been resolved, it is respectfully submitted that the pre-
motion conference presently scheduled for June 22, 2020, is umecessary.



                                                                 Very truly yours,



                                                                   unfi2thJ-
                                                                 Jennifer S. Echevarria
CC:     JamieHaar, Esq. (viaECF)
